Citation Nr: 0107645	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  94-05 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from December 1972 to 
April 1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the case to the RO 
for further development in November 1996.  The requested 
development was accomplished and the rating decision of 
February 2000, increased the veteran's disability evaluations 
from 10 to 20 percent for the left knee disorder, and from 
noncompensable to 10 percent for the right knee.  These 
claims remain on appeal as the disability evaluation for each 
disability is less than the maximum available benefits under 
VA laws and regulations.  AB v. Brown, 6 Vet. App. 35,38 
(1993).


FINDINGS OF FACT

1.  The veteran's left knee disorder is manifested by 
subjective complaints of episodes of patellar subluxation 
recurring 5 to 15 times a day, with intermittent pain and 
swelling, and reported increased fatigability and lack of 
endurance; and objective findings of instability of the 
patella with no evidence of swelling, atrophy, or deformity; 
with range of motion from 0 to 130 degrees with no evident 
discomfort; and no radiographic evidence of arthritis.

2.  The veteran's right knee disorder is manifested by 
subjective complaint of some recurring pain but no episodes 
of subluxation or dislocation; and objective findings of mild 
instability of the patella, with range of motion from 0 to 
130 with no discomfort shown, and no radiographic evidence of 
arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a left knee disorder are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261, (2000).

2.  The criteria for a disability rating in excess of 10 
percent for a right knee disorder are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5257, 5258, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Summary

The veteran was treated and diagnosed in service for 
bilateral subluxating patella.  The RO in a rating decision 
dated in October 1986, granted service connection for 
subluxating patella of each knee, and assigned a 
noncompensable disability rating to each.  By rating decision 
dated March 1991, the disability evaluation for the left knee 
was increased to 10 percent which remained in effect until 
the current appeal period.  As noted in the Introduction, the 
veteran's bilateral knee disability is currently rated as 20 
percent on the left and 10 percent on the right.  

Private medical records indicate that the veteran underwent 
arthroscopy and reconstruction of the tendon of the vastus 
lateralis of the left knee in June 1991.  Thereafter she was 
awarded a temporary total disability rating for the left knee 
under 38 C.F.R. § 4.30. 

In September 1992, the veteran submitted a written request 
for increased ratings for both knee disabilities.  A VA fee-
basis examination report dated in September 1992 noted that 
the veteran's primary orthopedic complaint was of pain in her 
left foot and ankle.  However, she did complain of left knee 
pain as well and was noted to wear a left knee brace with a 
TENS unit attached to it.  She walked with a slight limp 
favoring the left leg.

VA x-ray report dated in October 1993, noted that films of 
the left knee revealed no evidence of narrowing of the 
femoral-tibial or femoral patellar compartments or other 
significant abnormalities other than two metallic staples in 
the anterior tibia.

Report of VA examination conducted in October 1993, noted 
that the veteran reported a history of injury in the service 
to both knees but her current complaints focused on the left 
knee.  She complained of pain and instability with occasional 
swelling.  The veteran stated that she used a TENS unit which 
seemed to help the most.  On physical examination, it was 
noted that there as no difference in the configuration of the 
right or the left knee.  There was an approximately 10-inch 
nontender nonsymptomatic surgical scar on the left.  Pressure 
on the left medial collateral ligament did elicit a response 
of pain.  The veteran's gait and carriage were described as 
"unremarkable when she is observed and she is unaware of 
it."  There was no subluxation and lateral aspects of the 
left knee were normal.  

In December 1993, the VA examiner provided an additional 
memorandum to supplement the October 1993 examination report.  
The examiner stated that the physical examination had 
revealed no objective signs to suggest any disability in the 
right knee.

During her personal hearing before the undersigned member of 
the Board, held in August 1996, the veteran testified that 
her left knee "slides out" causing her to fall.  She wore a 
combination of two different braces on the left knee.  She 
had occasional swelling.  The left knee would give way 
approximately ten times a day which caused her to fall 
approximately three times a week.  For relief from pain she 
used heat, a bathtub spa, over-the-counter medication and a 
TENS unit.  She was employed in a primarily sedentary job as 
a data processor but her knee did cause her to "fidget" at 
work.  

As to the right knee disability, the veteran testified that 
there was no instability but she did experience pain and 
occasional swelling.

Following the Board's remand, the veteran was afforded a VA 
orthopedic examination of both knees in February 1998.  The 
veteran reported that she had had no medical treatment for 
either knee since approximately 1994.  Her current complaints 
centered primarily on the left knee which she stated had 
intermittent pain with daily weakness and stiffness.  She 
also had recurrent swelling in the left knee.  There was a 
constant giving away or instability of the left patella.  She 
was currently wearing a left, soft knee brace.  She treated 
herself with hot and cold packs and wore a TENS unit on the 
left knee.  She estimated that subluxation or movement of the 
left knee occurred 5 to 15 times a day.  She also had 
periodic flare-ups which would last three to four days when 
she had increased limitation of motion and functional 
impairment.  She claimed that she occasionally used a cane.  
She listed no actual complaints of the right knee which she 
stated she controlled with physical therapy.  

Objective findings on physical examination noted no obvious 
swelling, inflammation or erythema.  Manipulation of the left 
patella indicated it was quite easily moveable from side to 
side.  There was no local tenderness either on the left or 
the right patella.  The range of motion of both knees was 
perfectly normal, being 0 to 130 degrees, with no indication 
of pain.  There was no obvious atrophy or edema in the legs.  
The 1996 x-ray films were reviewed but found unremarkable 
except for the postoperative changes of the left tibial 
tuberosity region.  The diagnoses were:  instability of the 
left patella; minor instability of the right patella.

Legal analysis

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2000).  Rating the same disability ("pyramiding") under 
various diagnostic codes is to be avoided.  38 C.F.R. § 4.14 
(2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2000).

The veteran's service-connected left and right knee 
disabilities have been rated as 20 and 10 percent disabling, 
respectively, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Diagnostic Code 5257, pertaining to impairment of the 
knee with recurrent subluxation or lateral instability, 
provides a 10 percent rating for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a, Code 5257.

In the instant case, the medical evidence has not revealed 
more than moderate subluxation or lateral instability of the 
left knee and no more than slight instability of the right 
knee.  On the recent VA orthopedic examination conducted in 
1998, the veteran had no subjective complaints relative to 
the right knee and the only objective finding was "minor 
instability" of the right patella.  Thus, the Board finds 
that disability approximating a 20 percent evaluation under 
DC 5257 for the right knee is not shown.  

As for the left knee, the veteran did complain of recurrent 
subluxation and pain, and increased symptomatology on flare-
ups.  Although the VA examiner did agree with the veteran's 
statement that she experienced increased fatigability and 
weakness in the left leg; the objective findings did not 
reflect more than moderate instability or subluxation with no 
other objective findings.  Thus the Board finds that 
disability approximating a 30 percent evaluation under DC 
5257 for the left knee is not shown.

The Board has also considered other possible diagnostic 
codes.  Under Diagnostic Code 5262, for impairment of tibia 
and fibula, the 10 percent evaluation (currently in effect 
for the right knee) is provided for slight knee or ankle 
disability.  A 20 percent evaluation (currently in effect for 
the left knee) is provided for moderate knee or ankle 
disability.  A 30 percent evaluation is provided for marked 
knee or ankle disability.  As described above, the 
disabilities shown on record most recently in 1998 do not 
approximate a severe knee disability on the left or a 
moderate knee disability on the right.  Thus, increased 
disability evaluations for the veteran's service-connected 
knee disorders under DC 5262 are not shown.

The Board has also considered whether an additional 
disability evaluation is warranted for the veteran's 
increased symptomatology during flare-ups.  See DeLuca v. 
Brown, 8 Vet, App, 202 (1995).  It is noted that Diagnostic 
Code 5260 for limitation of flexion of the leg provides a 
noncompensable rating if flexion is limited to 60 degrees, a 
10 percent rating where flexion is limited to 45 degrees, a 
20 percent rating where flexion is limited to 30 degrees, and 
a maximum 30 percent rating if flexion is limited to 15 
degrees.  Diagnostic Code 5261 for limitation of extension of 
the leg provides a noncompensable rating if extension is 
limited to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  38 C.F.R. § 4.71a.

The Rating Schedule provides that the range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion. 
38 C.F.R. § 4.71, Plate II (1999).

During the 1998 VA examination, no discomfort or crepitus was 
noted on motion, however, the veteran did describe increased 
limitation of motion of several days' duration during flare-
ups of her left knee disorder.  Even affording as much as a 
60 degree range of motion loss for DeLuca functional loss 
purposes, this would roughly equate to 70 degrees of flexion 
and 0 degrees of extension from the 1998 findings.  This 
would not warrant even a compensable evaluation under the 
Diagnostic Codes for limitation of motion.  Consequently, 
even considering the functional loss of motion due to pain at 
no time has the record established that the veteran's left 
knee limitation of motion warrants more than the currently 
assigned 20 percent evaluation for painful motion.  See 
DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 
Vet. App. 417 (1995); and 38 C.F.R. §§ 4.40, 4.45.

In addition, the Board notes that there is no medical 
evidence that the veteran has arthritis in either knee.  
Thus, a separate rating for limitation of motion under 
Diagnostic Code 5003 or for arthritis based on painful motion 
under 38 C.F.R. § 4.59 would not be appropriate in this case.  
See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 
(August, 14, 1998).

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of either 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  As the veteran is currently receiving a 20 
percent evaluation for the left and 10 percent for the right 
knee, there is also no need to discuss whether Diagnostic 
Codes 5259 or 5263 are applicable as these Diagnostic Codes 
do not authorize a higher evaluation than what is currently 
in effect.  See 38 C.F.R. § 4.71a.  Furthermore, Diagnostic 
Code 5258 is not applicable to the left knee disability as 
the veteran is currently rated at the highest evaluation 
available under that code.  As for the right knee, the 
veteran has denied any episodes of dislocation or "locking" 
of the knee nor is there any objective evidence to support 
such finding; thus, a 20 percent rating under Diagnostic Code 
5258 for the right knee would not be warranted.  

While the pain and slight instability of the right knee does 
warrant compensation, the overall rating warranted does not 
exceed 10 percent.  As was previously discussed the current 
10 percent rating does contemplate slight recurrent 
subluxation or lateral instability, and no more than slight 
instability is exhibited.  Likewise, the Board finds that the 
veteran's pain and instability of the left knee warrants 
compensation; however, no more than 20 percent.  As was 
previously discussed, the current 20 percent rating 
contemplates moderate recurrent subluxation or lateral 
instability, and no more than moderate instability is 
objectively demonstrated.

The Board has considered all of the applicable evidence 
relating to the veteran's knee disabilities, and has 
considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 
Vet. App. 417 (1995).  Based upon that review, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims, and that a rating in excess of 20 percent 
for the left knee, and in excess of 10 percent for the right 
knee, is not warranted for the veteran's left knee disorder, 
nor are separate ratings warranted based upon limitation of 
motion.

ORDER

Entitlement to an evaluation greater than 20 percent for the 
service-connected left knee disability is denied.

Entitlement to an evaluation greater than 10 percent for the 
service-connected right knee disability is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


